Case: 15-50318      Document: 00513371223         Page: 1    Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-50318
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          February 5, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DESIRAE ABIGAIL CASTRO, Also Known as Desirae Castro,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-648




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Desirae Castro pleaded guilty of making a false statement during the
purchase of a firearm and aiding and abetting and was sentenced to 60 months

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50318      Document: 00513371223      Page: 2    Date Filed: 02/05/2016


                                   No. 15-50318

of supervised probation. After she pleaded guilty of violating the conditions of
her probation, it was revoked. The advisory policy guidelines range was 3–9
months’ imprisonment, but the district court imposed 24 months.

      For the first time on appeal, Castro challenges the procedural and sub-
stantive reasonableness of the sentence. Ordinarily, sentences imposed on
revocation of probation are reviewed under the plainly-unreasonable standard.
See United States v. Kippers, 685 F.3d 496–97 (5th Cir. 2012). In applying that
standard, we first consider whether the district court committed any signify-
cant procedural error and then review the substantive reasonableness of the
sentence. Id. at 497. Because Castro failed to preserve the issue for appeal,
our review is for plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009). To establish plain error, the appellant must show a forfeited error that
is clear or obvious and that affects substantial rights. Id. If the appellant
makes such a showing, this court has the discretion to correct the error, but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.

      Castro urges that the district court failed to consider the factors in
18 U.S.C. § 3553(a) and did not adequately explain the sentence or provide
sufficient justification for sentencing her to twice the original guideline range
for the underlying offense. A review of the revocation-hearing transcript sat-
isfies us that the court considered the parties’ arguments and the § 3553(a)
factors and had a reasoned basis for exercising its discretion to impose a revo-
cation sentence outside the recommended range. See Rita v. United States, 551
U.S. 338, 356 (2007); United States v. Whitelaw, 580 F.3d 256, 261–62 (5th Cir.
2009). Accordingly, there is no procedural error with respect to the adequacy
of the explanation. See Kippers, 685 F.3d at 498.
      As for the substantive reasonableness of the sentence, Castro contends


                                          2
    Case: 15-50318     Document: 00513371223      Page: 3   Date Filed: 02/05/2016


                                  No. 15-50318

that the district court failed to take into account the reasons for her violations
and to consider the disparity of the sentence she received vis-a-vis that of her
codefendant, yielding an unduly harsh sentence. The transcript of the revoca-
tion hearing shows that the court selected a 24-month sentence to promote
respect for the law, to protect the public, and to punish Castro.

      Castro challenges the extent of the departure. We consider the extent of
the deviation from a guidelines policy range, but we defer to the decision that,
on the whole, the § 3553(a) factors justify the extent of the variance. Id. at 500.
In light of the district court’s previous leniency and Castro’s conduct in contin-
ually failing to comply with the terms of probation and then threatening her
probation officer, the decision to revoke probation and sentence Castro to
24 months was no error. See id. at 499–501.

      Castro has not demonstrated any error, plain or otherwise. See Puckett,
556 U.S. at 135; Kippers, 685 F.3d at 498–501. Accordingly, the judgment of
sentence is AFFIRMED.




                                        3